       Case 2:20-cv-00993-RSM Document 65 Filed 09/16/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
                               AT SEATTLE

U.S. BANK NATIONAL ASSOCIATION,        Case No. 2:20-cv-00993-RSM

                     Interpleader      STIPULATED MOTION AND ORDER TO
                                       CONTINUE TRIAL AND RELATED
                     Plaintiff,        DEADLINES
            vs.

QUARTZBURG GOLD, LP; IDAHO STATE
REGIONAL CENTER, LLC; YING LIN;
YUN HUANG; YUNTIAN DENG; WEIWEI
YAN; WEICHENG LI; ZHAO WANG; BIN
LIU; DAGANG WANG; DECHUN LI;
CHUNJIE LI; HUA ZHANG; JUN JI;
JINDONG HU; YU WANG; CHIUNG-MING
CHEN; YUE GU; MENGJIE SHI; FEIBING
ZHU; and JUNG-TING HSIEH,

                     Interpleader
                     Defendants.




STIPULATED MOTION AND ORDER TO                          Ha r r is B r ick en
                                                       600 Stewart Street, Suite 1200
CONTINUE TRIAL AND RELATED DEADLINES                        Seattle, WA 98101
Page 1                                                   Phone: (206) 224-5657
              Case 2:20-cv-00993-RSM Document 65 Filed 09/16/21 Page 2 of 4




                                           STIPULATION

         Interpleader Defendants/Cross-Claimants Ying Lin and Yun Huang (collectively, “Huang

Defendants”) and Interpleader Defendants/Cross-Claimants Quartzburg Gold, LP and Idaho

State Regional Center, LLC (collectively, “Quartzburg Defendants”), by and through their

undersigned counsel, hereby stipulate and agree as follows:

         1.       The trial in this case is currently scheduled to begin on December 6, 2021 (Dkt.

No. 53, the “Case Schedule”). The Parties have estimated the length of trial to be 7-10 days.

         2.       On April 26, 2021, Huang Defendants filed their Motion for Summary Judgment
on Claims 1 and 2 of the operative Complaint (Dkt. No. 55). As of May 21, 2021, Huang

Defendants’ Motion has been fully briefed.

         3.       On May 21, 2021, Quartzburg Defendants filed their Motion for Summary

Judgment on Claims 1 and 2 of the operative Complaint (Dkt. No. 58). As of June 18, 2021,

Quartzburg Defendants’ Motion has been fully briefed.

         4.       The Parties understand their pending Motions will be dispositive of this case.

Accordingly, the Parties have stipulated and agreed to request the following relief from this

Court:

                  a.     A continuance of the trial for at least 180 days, such that the trial in this

case will be set to begin no earlier than June 4, 2022 (or a subsequent date that is convenient to

the Court); and

                  b.     A striking of all remaining pretrial deadlines associated with the

December 6, 2021 trial (including the existing deadlines under the Case Schedule for motions in

limine, the pretrial order, trial briefs, proposed voir dire questions, jury instructions, neutral

statement of the case, and trial exhibits, as well as all other pretrial deadlines set forth in the

Local Civil Rules), with all such deadlines to be reset consistent with the Court’s standard

schedule and the Local Civil Rules based on the new trial date once set by the Court.



STIPULATED MOTION AND ORDER TO                                                Ha r r is B r ick en
                                                                             600 Stewart Street, Suite 1200
CONTINUE TRIAL AND RELATED DEADLINES                                              Seattle, WA 98101
Page 2                                                                         Phone: (206) 224-5657
             Case 2:20-cv-00993-RSM Document 65 Filed 09/16/21 Page 3 of 4




        5.       The Parties stipulate and agree that there is good cause for seeking the request

relief on the grounds of efficiency for the Parties and the Court. The requested relief will avoid

the Parties incurring unnecessary expenses and avoid the Parties and the Court (and potential

jurors) incurring unnecessary burdens associated with the forthcoming December 6, 2021 trial

and related deadlines.

        6.       This Stipulation is without waiver of any party’s right to seek further extensions

or any other relief.

        For these reasons, the Parties hereby stipulate and agree to, and respectfully and jointly
request entry of, the Order set forth below.

        Respectfully submitted this 15th day of September 2021.


/s/ Jihee Ahn                                       /s/ Sean T. Prosser (by email authorization)
Daniel P. Harris, WSBA #16778                       Sean T. Prosser, admitted pro hac vice
Jihee Ahn, WSBA #56012                              Natalie Prescott, admitted pro hac vice
John McDonald, WSBA #57511                          Mintz, Levin, Cohn, Ferris, Glovsky & Popeo
                                                    3580 Carmel Mountain Road, Suite 300
Harris Bricken Sliwoski, LLP                        San Diego, CA 92130
600 Stewart Street, Suite 1200                      stprosser@mintz.com
Seattle, WA 98101                                   naprescott@mintz.com
dan@harrisbricken.com
jihee@harrisbricken.com                             and
john.mcdonald@harrisbricken.com
Attorneys for Interpleader Defendants Ying          Roger D. Mellem, WSBA #14917
                                                    Adam Doupe, WSBA #55483
Lin and Yun Huang                                   Ryan, Swanson & Cleveland, PLLC
                                                    1201 Third Avenue, Suite 3400
                                                    Seattle, Washington 98101-3034
                                                    mellem@ryanlaw.com
                                                    doupe@ryanlaw.com
                                                    Attorneys for Interpleader Defendants
                                                    Quartzburg Gold, LP and Idaho State Regional
                                                    Center, LLC




STIPULATED MOTION AND ORDER TO                                             Ha r r is B r ick en
                                                                          600 Stewart Street, Suite 1200
CONTINUE TRIAL AND RELATED DEADLINES                                           Seattle, WA 98101
Page 3                                                                      Phone: (206) 224-5657
            Case 2:20-cv-00993-RSM Document 65 Filed 09/16/21 Page 4 of 4




                                             ORDER

       Based upon the foregoing Stipulation, and for good cause shown, it is hereby

ORDERED:

       a.       The trial is hereby continued to June 6, 2022.

       b.       All remaining pretrial deadlines associated with the December 6, 2021 trial are

hereby stricken. A new scheduling order will be issued shortly.



       IT IS SO ORDERED this 16th day of September, 2021.




                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE




STIPULATED MOTION AND ORDER TO                                           Ha r r is B r ick en
                                                                        600 Stewart Street, Suite 1200
CONTINUE TRIAL AND RELATED DEADLINES                                         Seattle, WA 98101
Page 4                                                                    Phone: (206) 224-5657
